DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (6,649,250) in view of Fujii (2016/0289471).

	Regarding claims 1, 3, 10, 12 and 15-19, Laney teaches a pretreatment liquid for impermeable medium printing, comprising:
	a first type of resin particles (col. 8, line 39, Eastek 1100) which contain resin having a glass transition temperature of 40 degrees C to 60 degrees C (note that the glass transition temperature of Eastek 1100 is 55 degrees);
	at least one aggregating agent (col. 7, line 1); and
	water (col. 6, line 26),
	wherein, when a solution comprising the first type of resin particles is coated on a surface to produce a film, 
 	wherein the pretreatment liquid does not contain a water-soluble organic solvent having a solubility parameter of 13 or less or a content of the water-soluble organic solvent having a solubility parameter of 13 or less is greater than 0% by mass and less than 10% by mass with respect to the total mass of the pretreatment liquid for impermeable medium printing (col. 8, lines 40-42).
 	Laney does not teach wherein the at least one aggregating agent is selected from the group consisting of a polyvalent metal compound, a di- or higher valent carboxylic acid or salt thereof, and a metal complex. Fujii teaches this (Fujii, [0242], [0243]). It would have been obvious to one of ordinary skill in the art at the time of invention to use one of the aggregating agents disclosed by Fujii instead of one of the aggregating agents disclosed by Laney because doing so would amount to the simple substitution of one known aggregating agent for another to obtain predictable results.  

 	Regarding claim 11, Laney in view of Fujii teaches the pretreatment liquid for impermeable medium printing according to claim 1, wherein the pretreatment liquid is used for printing of an impermeable medium containing polyethylene terephthalate (Laney, col. 5, lines 10-13, Note that at least one layer of the medium is impermeable, and that the “used for printing” of that medium).

	Regarding claim 13, Laney in view of Fujii teaches an image recording method of applying the above pretreatment liquid to a medium and then applying coloring ink to a film created by the pretreatment liquid (Laney, see claim 8, col. 1, line 14).

	Regarding claim 14, Laney in view of Fujii teaches an ink set comprising: an ink composition which contains a colorant and water; and the pretreatment liquid for impermeable medium printing according to claim 1 (Laney, see claim 8).

	Regarding claim 20, see rejections of claims 1 and 3.

	Regarding claim 21, see rejections of claims 15 and 16.
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853